MEMORANDUM OPINION
NIX, Judge:
Plaintiff in Error, Tommy Joe Phillips, was convicted in the District Court of Oklahoma County, case number 34057, of the crime of Robbery with Firearms, and sentenced to Thirty Years in the penitentiary. From that judgment and sentence he has appealed to this Court.
We have reviewed the record, briefs filed herein, and find no error worthy of reversal. We are of the opinion that the defendant had a fair and impartial trial, that the issues were properly submitted to the jury, that the evidence amply supports the verdict of the jury, and that the sentence was not excessive under the facts.
Therefore, it is the opinion of this Court that the judgment and sentence be affirmed.
BRETT, P. J., and BUSSEY, J., concur.